PHILLIPS, C. J.
Since in the trial court the case was disposed of on the demurrer of defendant to the plaintiff’s petition, in our holding that the demurrer was improperly sustained and reversing for that reason the judgments of the District Court and Court of Civil Appeals, it was incorrect to render judgment for the plaintiff, as was done in the original disposition of the case.
In respect to the form of the judgment, the motion for rehearing is granted. The judgment reversing the judgments of the District Court and Court of Civil Appeals will stand, but, instead of judgment being rendered here for the Railroad Company, the cause will be remanded to the District Court for proceedings in accordance with the opinion of the Commission of Appeals on the original hearing which in its holding on the questions there discussed is approved.